DOCUMENTS UNDER SEAL
                    Case 3:20-cr-00337-WHO Document 16 Filed 09/08/20 Page 12:02-2:15-13
                                                         TOTAL TIME (m ins):
                                                                             of 1        mins.
M AGISTRATE JUDGE                            DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                                Rose Maher- by Zoom                      Reporter: Debra Pas-by Zoom
MAGISTRATE JUDGE                             DATE                                     NEW CASE          CASE NUMBER
Thomas S. Hixson-by Zoom                     9/8/2020 at 2:00 pm-TSH regular Cal.                    3:20-cr-0337 WHO
                                                        APPEARANCES
DEFENDANT                                    AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                   PD.     RET.
Joseph Sullivan-by Zoom                       52      B        P       David Angeli-by Zoom                 APPT.
U.S. ATTORNEY                                INTERPRETER                             FIN. AFFT            COUNSEL APPT'D
Andrew Dawson-by Zoom                        n/a                                     SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR            PARTIAL PAYMENT
                             Jalei Kinder- by Zoom                     APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                            STATUS HELD
      on Indict.                                                                                              TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT                 BOND HEARING            IA REV PROB. or         OTHER
                                on Indict.                                            or S/R
       DETENTION HRG              ID / REMOV HRG              CHANGE PLEA             PROB. REVOC.            ATTY APPT
                                                                                                              HEARING
                                                       INITIAL APPEARANCE
        ADVISED                 ADVISED                    NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON                READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                  SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY         SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND             $                                                   SURRENDERED
                                                                                                          DATE: 9/9/2020
PROPERTY TO BE POSTED                              CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL                    DETAINED        RELEASED         DETENTION HEARING          REMANDED
          Secured
      FOR              SERVICES                                                     AND FORMAL FINDINGS         TO CUSTODY
          Bond
      DETENTION        REPORT                                                       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                               PLEA
    CONSENT                     NOT GUILTY                    GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA                PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                            FILED
                                                          CONTINUANCE
TO:                               ATTY APPT                  BOND                    STATUS RE:
9/17/2020                         HEARING                    HEARING                 CONSENT                TRIAL SET

AT:                               SUBMIT FINAN.               PRELIMINARY            CHANGE OF             STATUS
                                  AFFIDAVIT                   HEARING                PLEA
1:30 pm                                                       _____________
BEFORE HON.                       DETENTION                   ARRAIGNMENT             MOTIONS               JUDGMENT &
                                  HEARING                                                                   SENTENCING
Judge Orrick
        TIME W AIVED              TIME EXCLUDABLE             IDENTITY /             PRETRIAL               PROB/SUP REV.
                                  UNDER 18 § USC              REMOVAL                CONFERENCE             HEARING
                                  3161                        HEARING
                                                   ADDITIONAL PROCEEDINGS
Def. consents to proceed w/ hrg. by Zoom. Govt. moves to have Bond secured by property.Govt's /Def's proffer heard. Matter
submitted; Court denies Govt's request to secure Bond w/ property.Govt. moves to exclude time under Rule 5.1, Speedy Trial
Act; effective preparation of counsel.Court orders time excluded betwn.: 9/8/2020-9/17/2020.Def. Passport surrender: 9/9/2020.
                                                                                          DOCUMENT NUMBER:
